Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-17 and 19-21 are pending. Claims 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 10 and 17 recite, inter alia, the following features: 1) determining, in a network entity (i.e. base station (BS), a set of downlink reference signals (RS), each RS corresponding to a deep neural network information configuration in a set of deep neural networks (DNN or NN), 2) transmitting the set of RSs and the set of DNN-configurations to a UE from the BS, and 3) the UE selecting one of the RSs and DNN-configurations from the sets, based on the performance of different DNNs.
However, the prior art fails to disclose, singly or in combination, the limitations of these features, in combination with the remaining limitations as a whole. Hence, the claims are allowed for that reason.   
Dependent Claims (2-9, 11-16 and 19-21) are allowed as being dependent upon the allowed Independent Claims. 
The closest prior art (US 20200366326, HUAWEI TECHNOLOGIES CO., LTD., JASSAL AMAN, SYSTEMS AND METHODS FOR SIGNALING FOR AI USE BY MOBILE STATIONS IN WIRELESS NETWORKS, priority date 2019-05-15) discloses sending a CSI-RS port configuration (i.e. a Reference Signal) and a neural network (NN) configuration to a UE, from a BS, for the purpose of channel estimation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.B.C./Examiner, Art Unit 2472 


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472